Title: To James Madison from Tench Coxe, 28 December 1820
From: Coxe, Tench
To: Madison, James


                
                    Dear Sir
                    Philadelphia Decr. 28. 1820
                
                I should have replied sooner to your last favor, but I had hoped to find some of the debates &ca, for the ten years, which you do not possess. I am sorry I have not yet succeeded, and I fear the rarity of them and the constant purchases by young & rising public men, foreigners, libraries &ca. may disappoint me. I will however keep your wishes constantly in view.
                The Missouri case has contributed to prevent my reply to your last favor. I have paid it the attention due to its influence upon the public interests, happiness and fame. I find it difficult to get my matter brought before the public from Washington to Maine. I have taken up the subject from 1774 to this time. All the papers are in Binn’s democratic Press. My materials have been historical, constitutional & statutory; and I have satisfied myself, that as the black & colored people were not, in 1774. 1776. 1781. (the Confederation) 1787 the date of the constitution, parties to our social compacts (provincial or state) so that cannot have entered or be admitted without grave and customary form. I shew that they are excluded now in the states; and I took, before the meeting of Congress, much ground similar to that in two Intelligencers, in a speech of Mr or Judge Smith, in the Senate U.S., for

South Carolina. I have also made some mild and calm addresses to the Quakers under their ecclesiastical stile “The friends of Truth.” I cover a proof copy of one of these papers to shew the vein in which I have written, and wish when you write Mr. Jefferson, you may amuse him with the perusal of it. All my copies have been sent to Washington.
                The practical comments on this case of the blacks, under the broad words of our Pennsa. constitution are deeply impressive. Our electors are all citizens paying taxes. We have native blacks and yellows, not taxed lest they should apply to vote, excluded by the Commissioners from all juries and from arbitrations; by law from the Militia; by the courts from all retail sales of wine & distilled spirits; from the benefit of tuition ordained, without notice of color, for “the poor, gratis” but tho arranged under a law not excluding blacks & yellows, so dispensed by eminent quakers, members of the abolition society, that no black or mulattoe has ever been admitted!
                My letters, two of this day, from each side, at Washington, carry an air of determination to support Missouri on the one part, and on past fears from the overzeal of Pennsa. on the other part, which are not comfortable but do not alarm me. I know that many here have been convinced by the discussions since the Autum[n] of 1719, that fully enfranchised black and colored citizens cannot be created and maintained as they generally stand as to qualifications. I am convinced this opinion prevails among respectable members of the abolition society. Yet some are for an abolition, without compensation, of all Pennsa. slaves and servants of 28 years, of slave parents, increasing the free suddenly, at a moment of Haytian civil war, extensive black & red armaments in Spanish & Portuguese America, and of great embarrassment from our own 200.000 free colored people. Our share of these people has become in Philadelphia a messy, increasing unmanagable evil, in the opinions of men of all politics, all churches, all conditions in life, especially the active members of our city institutions. We consider the state of things much worse, as to the blacks & mulattoes in the city of New York, from whose workhouses, common Gaols and penitentiaries we have detailed accounts. The great question here now is, how and where can they be disposed of with justice and policy. I believe therefore the intrinsic difficulties in the happy management of the free people of color has damped precipitancy in emancipation. The case demands the United efforts of our hearts and minds. Tho I have left myself but a line to acknowledge my sense of your kind exertions on the subject of my request, I beg you to believe that it is deep and real. I have the honor to be with perfect respect and attachment, as ever, most faithfully yours
                
                    T. Coxe
                
            